                CASE 0:20-cv-02650-PJS-DTS Doc. 32 Filed 05/28/21 Page 1 of 2




                                           Thompson, Coe, Cousins & Irons, L.L.P.
                                                       Attorneys and Counselors
Patrick J. Kelly                                                                                                                Austin
Direct Dial: 651-389-5026                                                                                                       Dallas
pkelly@thompsoncoe.com                                                                                                        Houston
                                                                                                                           New Orleans
                                                                                                                             Saint Paul

                                                          May 27, 2021


     Magistrate Judge David T. Schultz
     United States District Court
     300 S 4th St
     Minneapolis, MN 55415

              Re:      SmartEtailing, Inc. v. CrimsonBikes, LLC
                       Court File No.: 20-CV-2650

    Dear Judge Schultz:

           As you may recall, the Plaintiff sought an Order staying these proceedings in favor of
    involuntary Chapter 7 proceedings in Bankruptcy Court in the District of Massachusetts. Your
    Honor granted that stay for a period of 30 days, but required a letter providing an update to the
    Court. This letter will serve as an update – the final one under the circumstances unless the Court
    would like further regular updates.

            Although the defendant in this case, as Debtor, filed a Motion to Dismiss the Involuntary
    Petition for Bankruptcy filed in Massachusetts, it subsequently withdrew that Motion and moved
    to convert the case to a voluntary Chapter 11 proceeding. The Bankruptcy Court has issued an
    Order granting that request and converting the Involuntary Petition to a Chapter 11 Bankruptcy
    proceeding, and an Order for Relief (and automatic stay) was issued effective May 20, 2021. I am
    attaching a copy of the Order signed by Hon. Janet E. Bostwick, Bankruptcy Judge.

          This matter appearing to be subject to the Order for Relief, plaintiff will not oppose a
    Motion by the Defense to stay this matter pending the outcome of the bankruptcy case.

              Please contact me if you have any questions.

              Thank you.

                                                                         Sincerely,

                                                                         /s/ Patrick J. Kelly

                                                                         Patrick J. Kelly

    9369349v1
    11446.003

    408 Saint Peter Street | Suite 510, The Historic Hamm Building | Saint Paul | MN | 55102 | (651) 389-5000 | Fax: (651) 389-5099
     Case 21-10278
           CASE 0:20-cv-02650-PJS-DTS
                    Doc 42 Filed 05/20/21
                                        Doc.Entered
                                             32 Filed
                                                    05/21/21
                                                      05/28/21
                                                             15:58:41
                                                                Page 2 Desc
                                                                       of 2 Main
                              Document    Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  CRIMSONBIKES, LLC,                             Ch. 7
    Debtor                                       21-10278-JEB


                            Order for Relief in an Involuntary Case

On consideration of the petition filed on March 3, 2021 against CrimsonBikes, LLC, and as set forth
in the Order [#40] dated May 20, 2021, an order for relief under chapter 7 of the Bankruptcy Code
(title 11 of the United States Code) is granted as of May 20, 2021.

Dated: 5/20/2021                                 By the Court,




                                                 Janet E. Bostwick
                                                 United States Bankruptcy Judge
